DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (footwear) and Sub-species A1 (footwear of Figs. 1-4) in the reply filed on September 30, 2022 is acknowledged. Applicant identifies claims 1-26, 28 and 29 as reading on the elected claims. Claims 27, 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  An action on the merits is to follow regarding claims 1-26, 28 and 29.
Claim Objections
Claims 1-26, 28 and 29 are objected to because of the following informalities:  
Claims 1-26, 28 and 29: all claims are recited to be directed to a composite item of “footwear/handwear”.  Applicant elected, without traverse, the footwear embodiment of Species A, as noted above.  Therefore, the claims are only being examined and searched in the context of footwear.  In the event the claims are found to contain allowable subject matter, the allowable subject matter would only be attributable to the footwear aspect.  If the claims remain in the alternative form (i.e. “footwear/handwear”), the claims would be broader than the scope that was searched and examined.  Applicant should amend all claims’ preambles to be recited as “composite item of footwear” instead of “footwear/handwear”.
Claim 1, line 2: “hand/foot” should be amended to only refer to “foot”, since the footwear embodiment was elected and is being examined/searched
Claim 1, line 4: “foot/hand” should be amended to only refer to “foot”, as noted above
Claim 1, line 7: “the said” should either just recite “the” or “said”
Claims 2 and 3, line 3 of each: “millimetres” should be spelled as “millimeters”
Claim 22, line 2: “a stretchable waterproof material, stretchable to enable” would be clearer if simply recited as “a stretchable waterproof material to enable” (i.e. the second “stretchable” is redundant and renders the claim less clear)
Appropriate correction is required.
Allowable Subject Matter
Claims 1-26, 28 and 29 would be allowable if rewritten or amended to overcome the claim objections set forth in above in this Office action.
Examiner notes that currently withdrawn claims 27, 30 and 31 should be reviewed and amended to correct any similar issues that may be present (as identified with respect to the Claim Objections section above regarding several of the elected claims) in order for these claims to be considered for rejoinder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of footwear with cuffs that include a layer that wraps over and around other layers adjacent thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732